BORGWARNER INC. (Parent) NAME OF SUBSIDIARY BorgWarner TorqTransfer Systems Inc. BorgWarner Powdered Metals Inc. BorgWarner South Asia Inc. Divgi-Warner Limited BorgWarner Automotive Asia Ltd. (Hong Kong) BorgWarner Automotive Components (Ningbo) Co. Ltd. BorgWarner TorqTransfer Systems Korea Inc. BorgWarner Shenglong (Ningbo) Co. Ltd. BorgWarner TorqTransfer Systems Beijing Co. Ltd. BorgWarner Diversified Transmission Products Inc. BorgWarner Diversified Transmission Products Services Inc. BorgWarner Drivetrain Management Services de Mexico SA de CV. BorgWarner Drivetrian de Mexico SA de CV. Ithaca Land Mgmt LLC. BorgWarner Turbo Japan Branch BERU Electronics GmbH (Branch) BERU Korea Co.
